Citation Nr: 0831877	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in November 2004 and testified regarding her 
symptomatology. A transcript is of record.

In January 2005, this matter was remanded by the Board for 
further evidentiary and procedural development.


FINDING OF FACT

An acquired psychiatric condition, to include anxiety and 
depression, was not incurred in or aggravated by active duty 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric condition, to include anxiety and 
depression, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2001. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence she was expected 
to provide. Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if a higher 
evaluation is awarded. Although the RO did not advise the 
veteran of such information, this decision confirms the RO's 
denial of benefits and the veteran is therefore not 
prejudiced in regards to lack of Dingess notice. Proceeding 
with this matter in its procedural posture would not 
therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA medical 
records, private medical records, hearing testimony, and lay 
statements from the veteran are associated with the claims 
file. 

The veteran was afforded a VA examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for a psychiatric 
condition, to include anxiety and depression. Specifically, 
the veteran asserts that while pregnant, she contracted 
Rubella (German measles) in service, resulting in her child 
being born with multiple disabilities and causing her to 
develop a psychiatric disorder due to her child's condition. 
In light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

The veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of Rubella, or in the 
alternative, German measles. The service treatment records 
are also negative for any complaints, treatment, or diagnosis 
of a psychiatric disorder.

A March 1997 treatment note from Dr. NRD indicated the 
veteran had a diagnosis of depression, which had been on-
going.

In an October 2000 statement, Dr. NRD reported that the 
veteran suffered from chronic emotional and psychological 
problems, which may be related to the trauma of contracting 
Rubella while in service and giving birth to a handicapped 
child with congenital Rubella, the result of which was 
cerebral palsy and deafness.

In her November 2004 Board hearing and through the submission 
of written statements, the veteran contends that she 
developed Rubella after coming into contact with another 
hospital corps classmate, JF, now known as JMcA. The veteran 
indicated that at the time of her diagnosis of Rubella, she 
was pregnant and that the Rubella caused her son to be born 
with cerebral palsy and deafness.

In September 2007, the veteran had a VA psychiatric 
examination and was diagnosed with adjustment disorder with 
mixed emotional features (anxiety and depression). The 
examiner opined that the veteran's depression and anxiety 
were associated in part with the strain of caring for her 
disabled son and that in her early years as a mother, she 
developed meaningful psychiatric difficulties secondary to 
the stress and strain of a newborn son with multiple 
disabilities. The examiner opined that it was more likely 
than not that a significant portion of the difficulties 
experienced by the veteran were and continued to be related 
to the difficulties inherent in caring for a special needs 
child. The examiner further stated that while probably not 
the sole cause of her difficulties, the notion that it was a 
primary cause was completely plausible. 

The RO sent a letter to JMcA in April 2008 and again in June 
2008, requesting verification that she had Rubella and that 
the veteran contracted the illness through her. The RO never 
received a response to the letters.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). The Board does not dispute the veteran's diagnosis of 
chronic emotional and psychological problems, including 
depression. However, in this case, there is no probative 
evidence establishing a medical nexus between military 
service and the veteran contracting Rubella, the birth a 
disabled child, and the resulting psychological problems 
which the veteran in turn developed. There is no evidence of 
the veteran having contracted Rubella in service and there is 
no evidence of psychiatric complaints or diagnoses during the 
veteran's period of active duty service or within one year 
post-service. 

There is additionally no evidence of continuity of 
symptomatology. The first claim of  a psychiatric disorder 
associated with the veteran's file is dated in 1997, 
approximately 35 years after the veteran's separation from 
service.  This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a psychiatric 
disorder within the first post-service year.  

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 



ORDER

Entitlement to service connection for an acquired psychiatric 
condition, to include anxiety and depression is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


